DETAILED ACTION
Claim Objections
Claims 12 and 17 are objected to because of the following informalities: claims must end in a period.  Appropriate correction is required.
Claim 32 is objected to under 37 CFR 1.75 as being a duplicate of claim 31. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In line 9, instant claim recites “typically”. The meets and bounds is unknown since it is uncertain if the oxygen content may go over 5 wt.%. For the purposes of examination, the limitation will be interpreted as just less than 5 wt.%.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Instant claim recites dependency on both claim 1 and claim 9. For the purposes of examination, instant claim will be interpreted as dependent on claim 9.
Claims 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 30-32 recites the limitation "the suspension".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, instant claims will be interpreted as dependent on claim 29.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim 1-26 and 28-30 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kung et al. (US 2011/0111303).
Regarding claims 1 and 22-25, Kung discloses a negative active electrode comprising:
electrically active material, such as silicon, dispersed between graphene sheets (abstract; Fig. 6).
Figure 6 illustrates primary active material particles surrounded by plurality of a graphene sheets. The graphene sheets are interpreted as just as graphene sheets having an oxygen content less than 5 wt.%. Wherein the aggregate body of the plurality of the primary active material particles has a dimension smaller than 100 nm is viewed as conditional upon selecting an aggregate body not required by the claim since a primary active material particle is selected instead. Figure 6 to Kung is provided below.

    PNG
    media_image1.png
    554
    873
    media_image1.png
    Greyscale

Regarding claim 2, Kung discloses the plurality of graphene sheets provides a continuous electrical path across the particulate (Fig. 6).
Regarding claims 3, 9, and 10, Kung discloses a third component can include a carbonized polymer (para 0033).
Regarding claims 4, 5, 15, and 19, Kung discloses silicon loading of up to 80 wt.% (para 0030), which means the balance for graphene sheet is at least 0.01 wt.% and 1 wt.%.
Regarding claims 6-8, Kung discloses graphene oxide was reduced to make graphene (para 0037-0038), interpreted as having at least trace amount of oxygen and hydrogen.
Regarding claims 11 and 12, Kung discloses spherical particles (para 0011; Fig. 6).
Regarding claim 13, Kung discloses a negative active electrode (abstract).
Regarding claim 14, Kung discloses silicon (abstract).
Regarding claim 16, Kung discloses silicon, tin, germanium, their alloys and intermetallics (para 0011).
Regarding claim 17, Kung discloses lithium titanium oxide (para 0012).
Regarding claim 18, Kung discloses active nanoparticles, e.g., particles having an average size of no greater than about 100 nm (para 0011).
Regarding claim 20, Kung discloses a cathode (para 0013) but fails to disclose express cathode materials, however, OFFICIAL NOTICE is taken with respect that lithium composite oxides are commonly used in lithium ion batteries.
Regarding claim 21, instant claim is proviso upon limitation cathode particulate not required by dependent claim 13; therefore, the limitations of instant claim do not come into force.
Regarding claim 26, Kung discloses silicon (abstract) and will inherently have the recited capacity being the same material.
Regarding claim 28-30, Kung discloses preparing a precursor mixture of graphene or graphene precursor with a primary active material or primary active material precursor and thermally and/or chemically converting the precursor mixture to form the particulate (para 0037-0038).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. US 10,559,811. Although the claims at issue are not identical, they are not patentably distinct from each other because each recites a lithium-ion battery anode including a single graphene sheet or plurality of graphene sheets surrounding a plurality of active material particles.

Allowable Subject Matter
Claim 27 is allowable.
Claims 31 and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: novel over Kung et al. (US 2011/0111303). Kung teaches the above composite material for an anode, not a cathode and Kung does not further teach drying via the methods claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLOS BARCENA/Primary Examiner, Art Unit 1723